
	

114 HR 1265 : Bureau Advisory Commission Transparency Act
U.S. House of Representatives
2015-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 1265
		IN THE SENATE OF THE UNITED STATES
		April 14, 2015Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To apply the requirements of the Federal Advisory Committee Act to the Bureau of Consumer Financial
			 Protection.
	
	
 1.Short titleThis Act may be cited as the Bureau Advisory Commission Transparency Act. 2.Application of FACASection 1013 of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5493) is amended by adding at the end the following:
			
 (h)Application of FACANotwithstanding any provision of the Federal Advisory Committee Act (5 U.S.C. App.), such Act shall apply to each advisory committee of the Bureau and each subcommittee of such an advisory committee..
		
	Passed the House of Representatives April 13, 2015.Karen L. Haas,Clerk
